HART, J., (dissenting). The proposed district contains 23,585 acres of land not including the right-of-way of the railroad company. The proposed highway is for the most part close to the right-of-way of the railroad and parallel to it. The highway is about eleven miles long and 9.7 miles of the right-of-way of the railroad is included in the district. The cost of the road is estimated at $112,077.74. The benefits assessed against the property of the railway company are $7,000 per mile, making a total assessment of benefits against the property of the railroad company of $67,900. It is not shown that the proposed road will be of any advantage in draining the roadbed of the railroad company. Judge Wood and the writer are of the opinion that the assessment of benefits against the railroad company is greater than the actual benefits to the property of the company. The statute provides that the county court shall hear and determine the justness of any assessments of benefits and that it is authorized to equalize, lower, or raise any assessment upon a proper showing to the court. Therefore, Judge Wood and the writer are of the opinion that the assessments of benefits against the property of the railroad company are greater than the actual benefits and should have been lowered and that the judgment of the circuit court was erroneous in not doing this. WOOD, J., concurs.